DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art was not found that taught or suggested disposing a bonding target on a table; and (b) controlling said plurality of ultrasonic bonding head units to execute said plurality of ultrasonic vibration operations on said bonding target as an ultrasonic bonding target, wherein said step (b) causes said plurality of ultrasonic vibration operations to be executed so as to satisfy an ultrasonic time condition in which said ultrasonic vibration operations do not overlap in time among said plurality of ultrasonic bonding head units, wherein said ultrasonic vibration bonding apparatus further comprises a head unit moving mechanism that lowers said plurality of ultrasonic bonding head units at once to execute a lowering operation, wherein said step (b) includes the steps of (b-1) disposing said plurality of ultrasonic bonding head units above said bonding target; and (b-2) controlling said head unit moving mechanism to execute said lowering operation, and assuming a contact timing of each of said plurality of ultrasonic bonding 4Docket No. 527524US Preliminary Amendment portions to said bonding target as an execution start timing of said plurality of ultrasonic vibration operations, so as to execute said plurality of ultrasonic vibration operations, wherein said step (b-1) disposes said plurality of ultrasonic bonding head units in an initial setting state so that a plurality of initial bonding heights as heights from said bonding target to said plurality of ultrasonic bonding portions become different heights from each other, and said step (b-2) executes said plurality of ultrasonic vibration operations so that the contact timing to said bonding target do not overlap among said plurality of ultrasonic bonding head units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735